Citation Nr: 0305656	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  97-26 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of a low 
back injury to include fractures of L3 and L5, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to October 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

This case was previously before the Board in October 2001 at 
which time it was remanded for additional development.


REMAND

When this case was previously before the Board in October 
2001 it was remanded, in part, because the most recent VA 
examination of January 2000 was inadequate to permit 
disability evaluation.  38 C.F.R. § 4.2 (2002); Massey v. 
Brown, 7 Vet. App. 204(1994).  Specifically, the examination 
was deficient in the area of assessing factors described in 
38 C.F.R. §§ 4.40 and 4.45 as mandated by DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Such factors include functional 
loss due to pain, more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.

As a result of the remand, the veteran underwent another VA 
examination and the physician was requested to address these 
specific issues and others.  The Board has reviewed the 
December 2002 VA examination report and, although the 
examiner indicated he reviewed the claims file and the 
remand, he failed to address several items from the remand.

When a Board remand is not complied with, as is the situation 
in this case, it is necessary to remand the case until full 
compliance is achieved.  In Stegall v. West, 11 Vet. App. 268 
(1998), the Court of Appeals for Veterans Claims (Court) held 
that a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.

The Board regrets that there is further delay in the 
resolution of this issue; however, additional information is 
necessary in order to accurately evaluate the veteran's 
disability.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the file any treatment records for 
the veteran's back disability from the 
Ashville VAMC since December 2002.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
evaluate the severity of his service-
connected residuals of a low back injury 
to include fractures of L3 and L5.  The 
claims folder and a copy of this REMAND 
should be made available to the examiner 
for review in conjunction with the 
examination and a notation to the effect 
that this record review took place should 
be included in the examination report.  
All necessary X-ray examinations and 
special studies should be conducted.  

The examiner must provide a response 
relative to each item listed below:

a)  Discuss in detail clinical findings 
pertaining to the low back.  

b)  The physician should define what a 
full range of low back motion is as it 
pertains to forward and lateral flexion, 
backward extension, etc.  

c)  The examination report must include 
range of motion studies for the low back, 
with notation as to the degree of motion 
at which the veteran experiences pain, if 
any.  

d)  The physician must also comment as to 
whether any current limitations of motion 
of the low back are slight, moderate, or 
severe.  

e)  The physician is asked to identify 
and describe any current symptomatology, 
including any functional loss associated 
with the lumbar spine due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  

f)  The physician should also inquire as 
to whether the veteran experiences flare-
ups.  If so, the physician should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  If it 
is not feasible to assess additional 
functional loss due to flare-ups, then 
this should be stated in the report.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim. 

3.  The RO should review the VA 
examination report to ensure that it is 
in complete compliance with the Board 
remand.

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veteran's Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



